Citation Nr: 0114707	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to September 
1969.

This appeal arises from a September 1999 rating decision in 
which the RO denied service connection for bilateral hearing 
loss and for PTSD.  

In a November 1999 notice of disagreement, the veteran 
requested a hearing before an RO hearing officer.  He failed 
to report for the hearing which was scheduled for a date in 
June 2000.  In a January 2000 substantive appeal (Form 9) to 
the Board of Veterans' Appeals (Board), the veteran requested 
a hearing before a Member of the Board in Washington, D.C.  
The veteran failed to report for the hearing which was 
scheduled for a date in April 2001.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the remand section below.


FINDING OF FACT

There is no persuasive medical evidence establishing that the 
veteran currently suffers from PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303, 
3.304(f) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's DD-214 reflects that he served as an 
infantryman and his decorations include the Purple Heart 
Medal and the Combat Infantryman Badge.  

A review of the service medical records reveals no findings, 
treatment, or diagnoses of PTSD.

The veteran's claim for service connection for PTSD was 
received in June 1999.

The veteran underwent a VA psychiatric examination in July 
1999.  He stated that he did not think he had a problem and 
that he generally sleeps quite well and admitted to only a 
few bad dreams concerning his time in Vietnam.  He denied 
being particularly hypervigilant.  When he first came out of 
the military, he startled fairly severely to certain noises 
and sounds, but denied that his was a problem presently.  He 
stated that he was a pretty easy going kind of person and was 
not particularly moody.  He reported that recently, he had 
some job and family related problems, but nothing related to 
his military service.  He indicated that he was not troubled 
by large crowds.  He had a long married life and has had no 
big problems with his wife.  He denied ever having been 
violent or explosive.  He had never experienced any panic 
symptoms.  He had a recent bout of depression, but this was 
due to family and job related difficulties and not related to 
his past experiences in Vietnam.  The veteran stated that he 
could watch movies or TV shows about the Vietnam War.  He 
reported that he has no guilt about what he did in Vietnam or 
the fact that he survived, although he did have some thoughts 
when he first got out of the military that he was fortunate 
to survive, whereas others did not.  He has not had these 
thoughts recently.  He denied any problems in getting along 
with people when he first got out.  

The veteran stated that he was assigned to a weapons platoon 
as a forward observer for a mortar platoon that specialized 
in ambush patrols.  He was assigned to the north of Saigon, 
along Route 1.  He was in Vietnam for a total of five months 
prior to being severely wounded and as a result, had to leave 
the country.  He recalled one particular event when the 
company doctor was killed, but he could not recall the 
doctor's name.  The doctor's track hit a mine and the track 
flipped on top of him.  The veteran was involved in helping 
to pull him out and saw that his head had been decapitated.  
When the examiner asked the veteran how he responded to this, 
he stated that "I just did my job," although it did bother 
him later.  He was also frequently involved in loading bodies 
onto choppers.  He was frequently subjected to a lot of 
incoming artillery and recalls that the very first night he 
was in the field, they were hit very sharply during the Tet 
offensive.  He  reported that one time, he was up in a 
chopper and the enemy was shooting at them and he was sitting 
on what he thought was the floor, but it was actually ammo 
boxes.  The chopper apparently banked sharply in order to get 
away from the firing, and the veteran went to hold on to 
something, when suddenly, something came up in his hand and 
he realized he was not holding on to anything.  He was then 
sliding toward the door which was opened, and clearly did 
fear that he was going to fall out.  He was able to save 
himself and nothing more occurred.  He stated that he never 
really got close to anyone in Vietnam and did generally get 
along with most of the men he was with, but lost no one that 
he knew very well.  He received a gunshot wound to his right 
shoulder and arm.  

With regard to his treatment history, the veteran reported 
that he has had no mental health treatment whatsoever.  On 
mental status examination, the veteran spoke in a clear and 
coherent fashion and his speech was goal directed.  There did 
not appear to be any delusions or hallucinations present in 
his thinking, and he appeared to be in good reality contact 
and was oriented in all three spheres.  His affect was 
clearly depressed and clearly his major mode of coping was to 
use denial.  Overall, general reasoning behavior and social 
judgment were within normal limits, and there was no sign of 
any bizarre or idiosyncratic thought.  He was quick to point 
out to the examiner that while he was quite violent while in 
the military, he never hurt or harmed any non combatant.  

The examiner's diagnostic impression was that the veteran did 
appear to have suffered some type of an adjustment reaction 
involving a stress reaction in years past, most likely 
related to his military experience.  The examiner stated, 
however, that the veteran seemed to have compensated quite 
well for this and has been able to maintain a good work 
history as well as a good family and interpersonal 
relationship history throughout most of his adult life.  He 
felt that the veteran did appear to be presently suffering 
from depression due to his medical condition and a depressive 
reaction due to his present financial problems.  The examiner 
concluded that the initial stress reaction was due to his 
military service, but the veteran also had a strong need to 
deny any other difficulties, and therefore did not fully meet 
the criteria presently for PTSD.  

II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  The veteran's service medical records have 
been obtained.  The veteran has undergone VA psychiatric 
examination and indicated at the examination that he has 
never received mental health treatment.  Furthermore, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the claim is ready to be reviewed on the merits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).

In this case, the veteran contends that he suffers from PTSD 
as a result of events that he experienced during his service 
in the Vietnam War.  However, there is currently no probative 
medical indication that the veteran, in fact, suffers from 
PTSD.  Current VA psychiatric examination findings reveal 
that the veteran does not fully meet the criteria for a 
diagnosis of PTSD.  The examiner's findings were based on a 
thorough review of the veteran's personal and military 
history which included combat related stressors provided by 
the veteran.  Clearly, the veteran experienced some very 
traumatic events in service which must be considered 
stressors.  Apparently, shortly after service, he did go 
through difficult period as a result of his stressful 
experiences in service; however, he has adjusted and seems to 
have minimal problems as a result of his stressors in 
service, such that he does not warrant a diagnosis of PTSD at 
this time.

Under these circumstances, the Board must conclude that the 
criteria for a grant of service connection are not met, and 
that the veteran's claim for service connection for PTSD must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

As a final point, the Board notes that, although the RO 
denied this claim as not well grounded, the Veterans Claims 
Assistance Act of 2000 has eliminated the well-grounded claim 
requirement.  However, the Board finds that there is no 
prejudice to the veteran in the Board considering this claim 
on the merits in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).  As noted above, the duty to 
assist the veteran in developing evidence to support the 
claim has been met and, under either theory, the claim is 
being denied because of the lack of probative medical 
evidence of a diagnosis of PTSD.  Hence, to remand this case 
to the RO for consideration of the claim in light of the 
recent statutory changes would be pointless and would not 
result in a determination favorable to him.  See VAOGCPREC 
16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49747 (1992).

ORDER

Service connection for PTSD is denied.

REMAND

The veteran contends, in essence, that he should receive 
service connection for bilateral hearing loss as a result of 
exposure to acoustic trauma in service.  

Following an initial review of the claims file, the Board 
finds that a remand is warranted.

On review of the veteran's service medical records, the 
entrance examination revealed the following hearing 
thresholds, in decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
20
10
0
0
5
LEFT
25
15
5
0
10

In a June 1969 physical board evaluation, the veteran was 
diagnosed with hearing loss of the right ear, mild.

In a medical board examination in July 1969, audiometric 
testing demonstrated hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
-
15
LEFT
0
0
0
-
25
 
On VA general medical examination in May 1970, the examiner 
noted that the veteran had bilateral diminished hearing loss.  
The veteran indicated that the hearing loss occurred in 
service.

The veteran underwent a VA audiology examination in July 
1999.  He provided a history of exposure to loud noise levels 
in the military which included artillery and weapons fire.  
Audiometric testing demonstrated hearing thresholds, in 
decibels, at the following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
15
30
70
LEFT
15
15
20
45
70

Pure tone threshold levels averaged 33 decibels for the right 
ear and 38 decibels for the left ear.  Speech discrimination 
scores were 100 percent in the right ear and 96 percent in 
the left.  The summary of results was mild, high frequency 
sensorineural type hearing loss in each ear. 

The evidence indicates that the veteran currently has 
bilateral hearing loss recognized as a disability for VA 
purposes, as defined by 38 C.F.R. § 3.385 (2000).  However, 
the RO denied the claim for service connection for hearing 
loss on the basis that there was no medical evidence of a 
nexus between the condition and service.

The Board notes, however, that Congress recently amended 
38 U.S.C.A. § 5107 (and amended or added other relevant 
provisions) to reflect that VA has a duty to assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

As such, mindful of its duty to assist the veteran, the Board 
determines that further development on the issue of service 
connection for bilateral hearing loss is necessary.  
Specifically, after obtaining all outstanding pertinent 
treatment records, the veteran should undergo appropriate VA 
examination to obtain a medical opinion as to the 
relationship, if any, between any currently diagnosed hearing 
loss and his active military service.


Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide any information regarding any 
evidence of current or past treatment for 
hearing loss that has not already been 
made part of the record, and should 
assist him in obtaining such evidence.  
The veteran should be given the requisite 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder. 

2.  Thereafter, the veteran should be 
afforded a VA ear, nose, and throat 
examination to determine the current 
nature and etiology of any current 
bilateral hearing loss.  The entire 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, as well as a complete copy of 
this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests and studies (to include 
audiological evaluation) should be 
accomplished, and all clinical findings 
should be reported in detail.  After 
examination of the veteran and 
consideration of his pertinent history, 
the physician should offer an opinion as 
to whether it is at least as likely as 
not that any current hearing loss is 
related to the veteran's active military 
service.  The typewritten report of 
examination must include all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss on the basis of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all matters and concerns noted 
in this REMAND.  

6.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond before the matter is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals





 



